Exhibit 10.2



INVESTORS TITLE COMPANY
2019 STOCK APPRECIATION RIGHTS PLAN
STOCK APPRECIATION RIGHTS AGREEMENT
THIS STOCK APPRECIATION RIGHTS AGREEMENT (the “Agreement”) is made and entered
into as of [DATE] by and between Investors Title Company, a North Carolina
corporation (the “Company”), and [NAME], a director of the Company (the
“Grantee”):
W I T N E S S E T H:
WHEREAS, the Company recognizes the value to it of the services of the Grantee
and desires to provide the Grantee with an incentive to remain as a director of
the Company and an opportunity to acquire common stock of the Company, so that
the Grantee may acquire or increase  a proprietary interest in the Company’s
success, and
WHEREAS, the Company desires to award the Grantee stock appreciation rights
(“SARs”) under Article II of the Company's 2019 Stock Appreciation Rights Plan
(the “Plan”), and the Grantee desires to accept such SARs in accordance with the
terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and intending to be legally bound hereby, the parties agree as
follows:
1.            Grant of SARs.  Subject to the terms and conditions of this
Agreement and the Plan, the Company hereby awards to the Grantee [NUMBER (#)]
SARs at an exercise price of [PRICE ($)] per SAR (the “Exercise Price”).  Each
SAR gives the Grantee the right upon exercise of the SAR in accordance with the
terms and conditions of this Agreement and the Plan, to receive an amount equal
to the difference between (i) the fair market value (as defined in Section 2.1
of the Plan) of one (1) share of the Company common stock as of the exercise
date, and (ii) the Exercise Price.  Upon exercise, such amount shall be payable
to the Grantee in shares of the Company common stock (the “Shares”) in a single
payment as soon as administratively practicable (but in no event later than
thirty 30 days) following the exercise date.  The number of Shares to be
delivered to the Grantee shall equal (x) the amount payable to the Grantee upon
exercise of the SARs divided by (y) the fair market value (as defined in Section
2.1 of the Plan) of one share of the Company common stock as of the exercise
date, with cash payable for any fractional share.
2.            Vesting and Exercisability of SARs.  The SARs shall vest in
[NUMBER (#) (specify – quarterly, etc.)] installments if the Grantee continues
to provide services as a director of the Company through each of the vesting
dates as follows:
 
Vesting Date
 
Number of SARs
that become Exercisable



[SCHEDULE]



--------------------------------------------------------------------------------

Notwithstanding the foregoing, all SARs granted hereunder shall fully vest in
the event of the Grantee’s death.
The SARs granted hereunder shall become exercisable (1) at any time on or after
the first anniversary of the date of this Agreement or, (2) if earlier, upon
termination of the Grantee’s services as a director of the Company but only to
the extent vested at the time of such termination, and shall remain exercisable
until the expiration of the SARs.  Unless sooner terminated as provided in the
Plan or in paragraph 5 hereof, all vested SARs shall terminate, and all rights
of the Grantee hereunder shall expire, at the close of business on the seventh
anniversary of the date of this Agreement.
3.            Transfer of SARs.  The SARs may not be sold, pledged, assigned or
transferred in any manner other than by will or by the laws of descent or
distribution, unless otherwise agreed by the Committee.
4.            Adjustments.  If the shares of common stock of the Company are
increased, decreased, changed into or exchanged for a different number or kind
of shares or securities through merger, consolidation, combination, exchange of
shares, other reorganization, recapitalization, reclassification, stock
dividend, stock split or reverse stock split in which the Company is the
surviving entity, the aggregate number of SARs and the Exercise Price shall be
appropriately and proportionately adjusted in the manner provided in the Plan.
5.            Termination of SARs.  The SARs hereby granted shall terminate and
be of no force or effect upon the happening of the first to occur of the
following events:
(a)            expiration of three (3) months after the date of termination of
the Grantee's service as a director of the Company for any reason other than the
death of the Grantee;
(b)            expiration of twelve (12) months after the death of the Grantee
while serving as a director of the Company;
(c)            occurrence of any event described in paragraph 10 hereof that
causes a termination of the SARs; or
(d)            the close of business on the seventh anniversary of the date of
this Agreement.
Any SARs that may be exercised for a period following termination of the
Grantee's service as a director may be exercised only to the extent such SARs
were vested immediately before such termination and in no event after the SARs
would expire by their terms without regard to such termination.
6.            Method of Exercise.  The SARs shall be exercised by delivery to
the Company at its principal place of business of a written notice, at least
three (3) business days prior to the proposed date of exercise, which notice
shall:
- 2 -

--------------------------------------------------------------------------------

 
(a)
state the election to exercise the SARs, the number of SARs which are being
exercised, and the name, address, and social security number of the person in
whose name the stock certificate or certificates for the Shares to be issued in
connection with the exercise of the SARs are to be registered;
       
(b)
contain any such representations and agreements as to Grantee's investment
intent with respect to such Shares as shall be reasonably required by the
Committee pursuant to paragraph 8 hereof; and
       
(c)
be signed by the person entitled to exercise the SARs, and if the SARs are being
exercised by any person or persons other than the Grantee, be accompanied by
proof, satisfactory to the Committee, of the right of such person or persons to
exercise the SARs.





After receipt of such notice in a form satisfactory to the Committee, the
Company shall deliver to the Grantee a certificate or certificates representing
the Shares acquired hereunder, provided, that if any law or regulation requires
the Company to take any action with respect to the Shares specified in such
notice before the issuance thereof, the date of delivery of such Shares shall be
extended for the period necessary to take such action.
7.            Rights of a Shareholder.  The Grantee shall not be deemed for any
purpose to be a shareholder of the Company with respect to any Shares covered by
the SARs unless the SARs shall have been exercised in the manner provided
herein.  No adjustment will be made for dividends or other rights where the
record date is prior to the date of exercise.  Upon the exercise of the SARs as
provided herein and the issuance of the certificate or certificates evidencing
the Shares covered thereby, the Grantee shall have all the rights of a
shareholder of the Company, including the right to receive all dividends or
other distributions paid or made with respect to such Shares.
8.            Compliance with Securities Laws.  The Grantee recognizes that any
registration of the Shares issuable pursuant to the SARs under applicable
federal and state securities laws, or actions to qualify for applicable
exemptions from such registrations, shall be at the option of the Company.  The
Grantee acknowledges that, in the event that no such registrations are
undertaken and the Company relies on exemptions from such registrations, the
Shares shall be issued only if the Grantee qualifies to receive such Shares in
accordance with the exemptions from registration on which the Company relies and
that, in connection with any issuance of certificates evidencing such shares,
the Board of Directors may require appropriate representations from the Grantee
and take such other action as the Board of Directors may deem necessary,
including but not limited to placing restrictive legends on such certificates
and placing stop transfer instructions in the Company’s stock transfer records,
or delivering such instructions to the Company’s transfer agent, in order to
assure compliance with any such exemptions.  Notwithstanding any other provision
of the Plan or this Agreement (i) no Shares will be issued upon any exercise of
the SARs unless and until such Shares have been registered under all applicable
federal and state securities laws or unless, in the opinion of counsel
satisfactory to the Company, all actions necessary to qualify for exemptions
from such registrations shall have been taken and (ii) the Company shall have no
obligation to undertake such registrations or such actions necessary to qualify
for exemptions from registrations and shall have no liability whatsoever for not
doing so.
- 3 -

--------------------------------------------------------------------------------

9.            Rule 144.  The Grantee acknowledges that, notwithstanding any
registration of the SARs and the Shares issuable upon exercise of the SARs under
the Securities Act of 1933 or under the securities laws of any state, if, at the
time of exercise of the SARs, he is deemed to be an “affiliate” of the Company
as defined in Rule 144 of the Securities and Exchange Commission, any Shares
acquired hereunder will nevertheless be subject to sale only in compliance with
Rule 144 (but without any holding period) or pursuant to an effective
registration statement under the Securities Act of 1933, and that the Company
shall take such action as it deems necessary or appropriate to assure such
compliance, including, to the extent it deems appropriate, placing restrictive
legends on certificates evidencing such Shares and delivering stop transfer
instructions to the Company's transfer agent.
10.            Reorganizations.  To the extent permitted under Section 409A of
the Internal Revenue Code of 1986, as amended, if the Company shall be a party
to any merger or consolidation in which it is not the surviving entity or
pursuant to which the shareholders of the Company exchange their common stock,
or if the Company shall dissolve or liquidate or sell all or substantially all
of its assets, the SARs granted hereunder shall terminate on the effective date
of such merger, consolidation, dissolution, liquidation or sale; provided,
however, that prior to such effective date, the Committee may, in its
discretion, cause the SARs to become immediately exercisable, and may, to the
extent the SARs are terminated as provided in this paragraph 10, authorize a
payment to the Grantee that approximates the economic benefit that the Grantee
would realize if the SARs were exercised immediately before such effective date,
or authorize a payment in such other amount as it deems appropriate to
compensate the Grantee for the termination of the unexercised portion of the
SARs, or arrange for the granting of substitute SARs to the Grantee.
This Agreement shall not affect in any way the right or power of the Company to
make adjustments, reclassifications, reorganizations or changes of its capital
or business structure, or to merge or consolidate, or to dissolve, liquidate,
sell or transfer all or any part of its business or assets.
11.            Tax Matters.  The Grantee acknowledges that, upon exercise of the
SARs, the Grantee will recognize taxable income generally in an amount equal to
the excess of the fair market value of the acquired Shares (plus cash for any
fractional shares) over the Exercise Price for said Shares, and the Company may
have certain withholding obligations for income and other taxes.  It shall be a
condition to the Grantee’s receipt of a stock certificate covering the Shares
acquired upon exercise of the SARs that the Grantee pay to the Company such
amounts as it is required to withhold or, with the consent of the Company, that
the Grantee otherwise provide for the discharge of the Company’s withholding
obligation.  If any such payment is not made by the Grantee, the Company may
deduct the amounts required to be withheld from payments of any kind to which
the Grantee would otherwise be entitled from the Company.
12.            Construction.  This Agreement shall be construed so as to be
consistent with the Plan and the provisions of the Plan shall be deemed to be
controlling in the event that any provision hereof should be inconsistent
therewith.  The Grantee hereby acknowledges receipt of a copy of the Plan from
the Company and agrees to be bound by all of the terms and provisions of the
Plan.
Whenever the word “Grantee” is used in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to (i)
the estate, personal representative, or beneficiary to whom the SARs may be
transferred by will or by the laws of descent and distribution or (ii) the
guardian or legal representative of the Grantee acting pursuant to a valid power
of attorney or the decree of a court of competent jurisdiction, then the term
“Grantee” shall be construed to include such estate, personal representative,
beneficiary, guardian or legal representative.
- 4 -

--------------------------------------------------------------------------------

13.            Severability.  The provisions of this Agreement shall be
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereto.
14.            Successor and Assigns.  The terms of this Agreement shall be
binding upon and shall enure to the benefit of any successors or assigns of the
Company and of the Grantee.
15.            Notices.  Notices under this Agreement shall be in writing and
shall be deemed to have been duly given (i) when personally delivered, (ii) when
forwarded by Federal Express, Airborne, or another private carrier which
maintains records showing delivery information, (iii) when sent via facsimile
but only if a written facsimile acknowledgment of receipt is received by the
sending party, or (iv) when placed in the United States Mail and forwarded by
registered or certified mail, return receipt requested, postage prepaid,
addressed to the party to whom such notice is being given or such other address
as furnished to the Company from time to time for this purpose.
16.            Entire Agreement; Modification.  This Agreement and the Plan
constitute the entire agreement and understanding of the parties hereto with
respect to the SARs granted herein and supersedes any and all prior and
contemporaneous negotiations, understandings and agreements with regard to the
SARs and the matters set forth herein, whether oral or written.  No
representation, inducement, agreement, promise or understanding altering,
modifying, taking from or adding to the terms and conditions hereof shall have
any force or effect unless the same is in writing and validly executed by the
parties hereto.
17.            Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of North Carolina.
IN WITNESS WHEREOF, the Grantee has executed this Agreement and the Company has
caused this Agreement to be executed by its duly authorized officer, effective
as of the day and year first above written.





INVESTORS TITLE COMPANY
 
GRANTEE
 
 
 
 
 
 
By:
 
 
 
 
 
Title:

 
Printed Name


                                                                                                 

- 5 -